Kiley, J.:
The employer was engaged in the business of machinery and woodworking at Troy, N. Y., and had been so engaged for several years prior to September 14, 1917. The claimant had worked for this concern for four or five years before that date; among the commodities manufactured was some kind of metal brushes requiring the combination of strands of wire closely knit or wound together so as to require drawing with pinchers held in the hand. The work with the hands, when and while so engaged was strenuous; constant pressure with the hand upon the prongs or handles of the pinchers or nippers was necessary to hold the grasp upon the wire. While so engaged, on the 14th day of September, 1917, the claimant produced a blister on the palm of his right hand; he continued to work until the blister broke and blood came or a crack in the flesh under the skin was seen by his fellow-workman. Almost immediately it commenced to smart, pain and swell, the swelling extending to and involving the back of the hand. Some way in connection with the work, dye was present and by that or something from some other source then and there present infection entered the hand through this cut or broken skin. Claimant painted his hand with iodine; it continued to swell and grow worse, and the following day or the second day *608thereafter he went to a doctor who pronounced it a " pahnar abscess,” and who testified upon the hearing: “ There must be some point of infection; there must be some cut, scratch or break in the skin to cause infection.” There was some confusion in claimant’s testimony as to whether the skin broke while he was at the works; but was later cleared up so that the Commission found it as a question of fact. The condition of claimant’s hand portended serious results; and the result was serious. Appellant contends that this was not an accident; that it was vocational and naturally flowed from the nature of the employment; that nothing unusual occurred; that the blister was the usual sequence of continued pressure of the hand upon the nippers he was required to use to perform his task within his employment; that such result was to be anticipated; that experience and observation during the years he worked at this employment apprised claimant that what happened to him was the usual rather than the unusual. So far as the blister is concerned that may be admitted, and there can be no quarrel with the definition of "accident ” as promulgated in Mutual Accident Association v. Barry (131 U. S. 100). It is so understood. Matter of Woodruff v. Howes Construction Co. (228 N. Y. 276) does not disturb the rule upon which ■the finding is made in this case. There a frog felon developed in the palm of the hand from constant pressure or striking of the hand against the handle of a.screw driver; no question of infection and resultant blood poisoning there, as here. The evidence -is weak in one essential, viz., as to the kind of germ present in the surroundings where claimant was working. I mean as to whether there were conditions there so that infection might happen. In the attending physician’s report he says the symptoms from which he was then suffering were due entirely to this injury, and later swears that the condition of the hand was due to infection; this with the evidence of claimant as to first appearances, condition of hand and surroundings, it seems to me takes it by Matter of Eldridge v. Endicott, Johnson & Co. (228 N. Y. 21) and makes applicable the holding in Lewis v. Ocean Accident & Guarantee Corp. (224 id. 18), and Horrigan v. Post-Standard Co. (Id. 620). Considerable evidence was taken; different awards were made and rescinded. The percentage of loss of hand shown by the evidence upon *609which the award appealed from is based ranges from twenty to fifty per cent; the award is for thirty-three and one-third per cent of loss of use of hand, and is about right.
The award should be affirmed.
All concur, except Woodward, J., dissenting, with an opinion, in which H. T. Kellogg, J., concurs.